Per Curiam.
Defendant was tried and convicted in the district court of the crime of grand larceny in the first degree on November 30, 1959, having waived the right to a jury trial, and was sentenced to an indeterminate term in the State Prison. During the trial he was represented by two attorneys of his own choosing. He now makes application for the appointment of an attorney to represent him in this court. One of his counsel has stated to the court that he believes nothing could be accomplished by review by the supreme court and has asked to be relieved from further representing defendant. After conviction, on application of defendant, a partial transcript was furnished to him at the expense of the county upon order of the trial court. His motion for a new trial was denied, and thereafter he procured from this court a writ of error for the purpose of obtaining a review of his trial and conviction.
Upon the procedure outlined in State v. Dahlgren, 259 Minn. 307, 107 N. W. (2d) 299, we have made a complete examination of the entire transcript, as well as the files and records in the case, and it appears that the questions defendant wishes to have reviewed here are mainly questions of law, which we have thoroughly examined, and that the appointment of counsel to represent defendant would be of no assistance to this court.
Now Therefore, It Is Ordered, That defendant’s application for the appointment of counsel to represent him in this court be and the same hereby is denied.
Mr. Justice Rogosheske, not having been a member of the court at the time of the submission, took no part in the consideration or decision of this case.